DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 

Response to Remarks

This communication is considered fully responsive to the amendment filed on 02/18/2022.
Claim 1, 3-11 has been pending and examined in this office action (“OA”). 
Claim 1, 9, 10-11 have been amended. 
No new claim has been added and no claim has been cancelled. 


Response to Arguments
Applicant’s arguments, filed on 02/18/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See FERGUSON et al. (US  20140067187 A1) and HORIHATA et al. (US  20160091324 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over AL-STOUHI et al. (US 20160368492 A1; hereinafter as “AL-STOUHI”) in view of FERGUSON et al. (US  20140067187 A1; hereinafter as “FERGUSON”) and further in view of HORIHATA et al. (US  20160091324 A1; hereinafter as “HORIHATA”))

	
Regarding claim 1, AL-STOUHI teaches a controller (traffic control center: [0063]; traffic control logic “designed to determine environmental conditions that are present within the vicinity of the intersection and are output as one or more data signals (by sensing and/or downloading data) in the form of one or more environmental parameters”: [0042]; ICA application: “a system for providing vehicle collision avoidance at an intersection is provided. The system includes an intersection collision avoidance (ICA) application that is executed on at least one of: a reference vehicle, a target vehicle, roadside equipment, and externally hosted computing infrastructure. The system also includes a reference vehicle data collection module that is included as a module of the ICA application that receives vehicle parameters from the reference vehicle and environmental parameters from the roadside equipment. “:   [0003]) for processing data from vehicles (processing data from vehicles and its vicinity: [0042]), the controller programmed to: 

    PNG
    media_image1.png
    561
    844
    media_image1.png
    Greyscale

receive data from a plurality of vehicles on a road (Fig. 2: element 202: aforesaid ICA Application 102 “receiving vehicle parameters from a reference vehicle(s) 104 and environmental parameters from roadside equipment”: [0047]); 
determine information about the road  based on the received data (“the reference vehicle data collection module 144 of ICA application 102 can utilize the environmental sensors 140 of one or more RSE 108 located at the intersection to determine the existence of one or more vehicles that are approaching or traveling through the intersection. Upon determining the existence of one or more vehicles that are approaching or traveling through the intersection, the vehicle data collection module 144 can classify the vehicle(s) as the reference vehicle(s) 104. Upon classifying the reference vehicle(s) 104, the data collection module 144 can utilize the communication device(s) 136 of the RSE 108 to establish computer communication with the OBE 124 of the reference vehicle(s) 104.: [0048]); 
select a data reduction metric among a plurality of data reduction metrics  based on the information about the road (Fig. 2: create a metric of traffic data including, road construction data vehicle accidents data, weather condition of on the road and vicinity of intersection of the road: [0042]; [NOTE: collect and analysis only data based on curtain road condition/information: If road is good, collect all the information about the road. If road condition is bad, it collects ONLY, road construction data, weather condition of the road [select reduce version of whole the data here]; element 208; select, create reduced version of confidence table data based on vehicle parameters based on the road:  “a confidence table based on the vehicle behavioral map and vehicle parameters provided by the target vehicle 104:” reduced version of data matrix from confidence table.”.  ICA application/controller “can utilize the confidence table to provide a collision avoidance response at each target vehicle 106 approaching and/or traveling through the intersection: [0068]; Fig. 5, element 508, [0071]; NOTE: above crossed/missed limitation will be addressed by another reference below). 

AL-STOUHI, when teaching “select a data reduction metric among a plurality of data reduction metrics …………based on the information about the road”,   
AL-STOUHI appears silent on “select a data reduction metric among a plurality of data reduction metrics including a magnitude-based data reduction metric and a direction-based data reduction metric based on the information about the road, 
each of the plurality of data reduction metrics outputting different reduced raw data in response to receiving raw data; transmit the selected data reduction metric to the plurality of vehicles on the road; and obtain reduced data from the plurality of vehicles, raw data obtained by the plurality of vehicles being transformed by the plurality of vehicles to the reduced data based on the selected data reduction metric.”

FERGUSON, in the same field of endeavor, discloses: 
transmit the selected data reduction metric to the plurality of vehicles on the road (“each source of information of the plurality of sources of information may be assigned a respective reliability metric [==reduce metric]. The reliability metric may be indicative of a level of confidence of the detection of the construction zone based on respective information received from that source of information. As an example for illustration, the traffic information may be more reliable in detecting the construction zone than the RADAR-based information; in other words, the computing device may be configured to detect, based on the traffic information, existence of a construction zone with level of confidence that is higher than a respective level of confidence of detecting the construction zone based on the RADAR-based information. In this example, the source of the traffic information may be assigned a higher reliability metric than the RADAR unit, which may be the source of the RADAR-based information”: [0092]); and 
obtain reduced data from the plurality of vehicles, raw data obtained by the plurality of vehicles being transformed by the plurality of vehicles to the reduced data based on the selected data reduction metric (computing device receives reliability metric from the vehicles about construction zone using wireless communication: [0082]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of AL-STOUHI to include  the above recited limitations as taught by FERGUSON. The suggestion/motivation to do so would have been to vehicle effectively in and around construction zone (FERGUSON; [abstract]).

 The combination does not expressively disclose: 
..a data reduction metric .. including a magnitude-based data reduction metric and a direction-based data reduction metric;
each of the plurality of data reduction metrics outputting different reduced raw data in response to receiving raw data.

HORIHATA , in the same field of endeavor, discloses: 
..a data reduction metric .. including a magnitude-based data reduction metric and a direction-based data reduction metric (see fig. 1 FIG. 1 includes an in-vehicle apparatus 1 and a server 2. The in-vehicle apparatus 1 is mounted in each of a plurality of vehicles. The server 2 is capable of wirelessly communicating with the in-vehicle apparatus 1 through a communication network. The in-vehicle apparatus 1 includes a location detection portion 11, an orientation detection portion 12, a vehicle speed detection portion 13, a storage portion 14, a communication portion 15, and a control circuit 16. The same in-vehicle apparatus 1 is mounted in each of the plurality of vehicles: [0025]-[0026] aforesaid server 2 collects data from a vehicle about roads (==direction) and vehicle speed (==magnitude): [0035]); the control circuit 24/Server 2 generates, for each location measurement point, a vector V1 having the same direction as the vehicle's traveling direction [==reduce metric for direction of vehicle] at a location measurement point and a magnitude appropriate for the vehicle's traveling speed (for example, a magnitude proportional to the traveling speed) [==reduce magnitude based metric] (S106). If the vehicle's traveling direction at a location measurement point is eastward, it is estimated that a travel route measured at the location measurement point will continue eastward from the location measurement point. The estimated distance over which the travel route will continue eastward increases with an increase in the traveling speed at the location measurement point. The reason is that when the vehicle significantly changes its traveling direction (for example, turns left or right), the vehicle needs to reduce its traveling speed and therefore does not significantly change its traveling direction while its traveling speed is reduced.”: [0051] );
each of the plurality of data reduction metrics outputting different reduced raw data in response to receiving raw data (vehicle speed measurement and vehicle direction measurement output different and meaningful data for vehicle’s travel status [0051]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of AL-STOUHI in view of FERGUSON to include  the above recited limitations as taught by HORIHATA. The suggestion/motivation would be to find a new route for a vehicle and estimate a new route for a vehicle (HORIHATA; [abstract]).

Regarding claim 3, the combination of AL-STOUHI, FERGUSON, HORIHATA teaches independent claim 1 as shown above. Furthermore, AL-STOUHI teaches, The controller of claim 1, wherein  the controller is programmed to: determine whether a traffic pattern on the road changes (a path of travel of the reference vehicle(s) 104 and the target vehicle(s) 106 to provide a collision avoidance response from the operating environment of FIG. 1 according to an embodiment: [0073]); select another data reduction metric in response to determination that the traffic pattern on the road has changed (vehicle dynamics of the reference vehicle(s) 104 to estimate the path of travel of the reference vehicle(s) 104 as the reference vehicle(s) 104 is approaching and/or is traveling through the intersection: [0077]); and obtain reduced data for the plurality of vehicles based on the another data reduction metric (the environmental parameter(s) can be indicative of at least one of, infrastructure data, traffic data, and/or weather data. Infrastructure data can include, but is not limited to, data pertaining to the characteristics of infrastructure (e.g., width, length, number of lanes, number of intersection roadways, curbs, objects, speed limits, traffic lights/stop signs, etc.) of the intersection. Traffic data can include, but is not limited to, data pertaining to traffic patterns within the vicinity of the intersection: [0042]). 
Regarding claim 4, the combination of AL-STOUHI, FERGUSON, HORIHATA teaches independent claim 1 as shown above. Furthermore, AL-STOUHI teaches, the controller of claim 1, wherein: the information about the road includes a type of road; and the controller is programmed to determine the type of road based on locations of the plurality of vehicles (Based on data, determine that is an intersection: Fig. 4: intersection: [0059]-[0062[). 
Regarding claim 5, the combination of AL-STOUHI, FERGUSON, HORIHATA teaches independent claim 1 as shown above. Furthermore AL-STOUHI teaches, the controller of claim 4, wherein the type of road includes a highway, an intersection, or a residential road (intersection, number of lanes: [0042], Fig. 4). 
Regarding claim 6, the combination of AL-STOUHI, FERGUSON, HORIHATA teaches independent claim 1 as shown above. Furthermore AL-STOUHI teaches, The controller of claim 1, wherein the controller is programmed to: determine whether one of the reduced data deviates from other reduced data; and transmit a notification to an authority in response to determination that one of the reduced raw data deviates from other reduced raw data (collect traffic accidents, road condition, power outages data that is affecting traffic condition in the road: sends these information to authority to make decision: [0063]).
Regarding claim 7, the combination of AL-STOUHI, FERGUSON, HORIHATA teaches independent claim 1 as shown above. Furthermore AL-STOUHI teaches, The controller of claim 1, wherein the controller is programmed to: compute reference data based on the raw data from the plurality of vehicles; and apply the determined data reduction metric to a pair of the reference data and each of the raw data from the plurality of vehicles (1see fig. 2: element 208, element 210: “the ICA application 102 can utilize the confidence table to provide a collision avoidance response at each target vehicle 106 approaching and/or traveling through the intersection. It is to be appreciated that the confidence table can also be utilized by various vehicle systems 134 including, but not limited to, vehicle safety systems to provide one or more safety features to the driver(s) of the target vehicle(s) 106”:  [0066]). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over AL-STOUHI   in view of FERGUSON and  HORIHATA  and further in view of CHRUNGOO et al. (US 20190024781 A1; hereinafter as “CHRUNGOO”).

Regarding claim 9, the combination of AL-STOUHI, FERGUSON, HORIHATA teaches claim 1 as shown above. The combination does not expressively disclose: wherein: the magnitude-based data reduction metric includes at least one of a Dynamic Time Warping (DTW) metric, a Mahalanobis metric, an Euclidean metric, a Chebyshev metric, and a Manhattan metric; and the direction-based data reduction metric includes at least one of a Cosine metric and Pearson Correlation Coefficient (PCC) metric
Furthermore CHRUNGOO teaches, wherein: the magnitude-based data reduction metric includes at least one of a Dynamic Time Warping (DTW) metric, a Mahalanobis metric, an Euclidean metric, a Chebyshev metric, and a Manhattan metric; and the direction-based data reduction metric includes at least one of a Cosine metric and Pearson Correlation Coefficient (PCC) metric (0013] FIG. 5 is a confusion matrix attained by using 25 neighbors and a nearest neighbor search classifier with euclidean distance as a similarity metric: [0013], “a confusion matrix attained by using 25 neighbors and a nearest neighbor search classifier with Euclidean distance as a similarity metric”: [0051]). 

Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known  claim 1 features taught in AL-STOUHI, FERGUSON, HORIHATA  with the predicting and responding  in CHRUNGOO such that their combination includes every element as claimed (paragraph 0001). The Examiner finds that the teaching within “CHRUNGOO demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding claim 10, the combination of AL-STOUHI, FERGUSON, HORIHATA teaches claim 1 as shown above. The combination does not expressively disclose:  wherein the controller is programmed to: determine that a type of the road is a highway; and select the direction-based data reduction metric in response to determination that the type of the road is the highway.  

CHRUNGOO teaches, wherein the controller is programmed to: determine that a type of the road is a highway; and select the direction-based data reduction metric in response to determination that the type of the road is the highway (The controller determines a first set of parameters including measured real time values corresponding to wheel slip ratio and rolling resistance, vehicle speed, and vehicle pose, extracts from the reference data at least one of a first data subset containing vehicle operational parameters identified by an operator as being associated with soft underfoot conditions: [abstract];  road type can by gravel roads, or other type of road : [NOTE: highway]: [0016]; selected direction metric parameters based on type of road: [0017]). 

Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known  claim 1 features taught in AL-STOUHI, FERGUSON, HORIHATA with the predicting and responding  in CHRUNGOO such that their combination includes every element as claimed (paragraph 0001). The Examiner finds that the teaching within “CHRUNGOO demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding claim 11, the combination of AL-STOUHI, FERGUSON, HORIHATA teaches claim 1 as shown above.  The combination does not expressively disclose: wherein the controller is programmed to: determine that a type of the road is an intersection or a residential road; and select the magnitude-based data reduction metric in response to determination that the type of the road is the intersection or the residential road.  
CHRUNGOO teaches, wherein the controller is programmed to: determine that a type of the road is an intersection or a residential road; and select the magnitude-based data reduction metric in response to determination that the type of the road is the intersection or the residential road (The controller determines a first set of parameters including measured real time values corresponding to wheel slip ratio and rolling resistance, vehicle speed, and vehicle pose, extracts from the reference data at least one of a first data subset containing vehicle operational parameters identified by an operator as being associated with soft underfoot conditions: [abstract];  road type can by gravel roads, or other type of road : [NOTE: city road or residential road]: [0016]; selected metric parameters based on type of road: [0017]).

Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known  claim 1 features taught in AL-STOUHI, FERGUSON, HORIHATA with the predicting and responding  in CHRUNGOO such that their combination includes every element as claimed (paragraph 0001). The Examiner finds that the teaching within “CHRUNGOO demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411